DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2 and 4-20 of U.S. Patent No. 11/372,550. Although the claims at issue are not identical, they are not patentably distinct from each other because the corresponding claims in the above patent either are identical or the present claims are slightly broader that the claims in the patent and therefore overlap in scope.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumura et al. (US 5,379,57).
Consider claim 14, Matsumura et al. discloses an apparatus, comprising: an array of memory cells; sensing circuitry selectably coupled to the array of memory cells; a controller associated with the array; and a plurality of logic stripes; wherein the plurality of logic stripes include a first portion of logic stripes and a second portion of logic stripes; and wherein the controller is configured to cause the first portion of logic stripes to perform a first number of operations on a first portion of data moved from the array of memory cells to the first portion of logic stripes while the second portion of logic stripes perform a second number of operations on a second portion of data moved from the array of memory cells to the second portion of logic stripes during a first time period (Fig. 10 and 12, Col. 1 lines 25-28 and 44-48, Col. 2 lines 37-41 and 50-56, Col. 3 lines 17-23, Col. 7 line 61, Col. 8 lines 67-68, Col. 9 lines 1-4 and 18-19, Col. 12 lines 47-59, Matsumura et al. teaches a system with a processor, memory array, I/O lines connected to sensing circuitry. Command are received, addition operations using a full adder (made of many add units) are performed and results returned. The carry output of one adder is the input to another adder and also the results of the fuller adder are sent to another functional block for use. A first time period can be any length of time.).
Consider claim 15, Matsumura et al. discloses the apparatus of claim 14, wherein each of the plurality of logic stripes each include a plurality of compute components (Fig. 10 and 12).
Consider claim 16, Matsumura et al. discloses the apparatus of claim 14, wherein the plurality of logic stripes include a third portion of logic stripes that perform a third number of operations during the first time period on a third portion of data moved from the array of memory cells to the first portion of logic stripes (Fig. 10 and 12, Col. 1 lines 25-28 and 44-48, Col. 2 lines 37-41 and 50-56, Col. 3 lines 17-23, Col. 7 line 61, Col. 8 lines 67-68, Col. 9 lines 1-4 and 18-19, Col. 12 lines 47-59, Matsumura et al. teaches a system with a processor, memory array, I/O lines connected to sensing circuitry. Command are received, addition operations using a full adder (made of many add units) are performed and results returned. The carry output of one adder is the input to another adder and also the results of the fuller adder are sent to another functional block for use.).
Consider claim 17, Matsumura et al. discloses the apparatus of claim 14, wherein the first number of operations are the same as the second number of operations (Fig. 10 and 12, Col. 1 lines 25-28 and 44-48, Col. 2 lines 37-41 and 50-56, Col. 3 lines 17-23, Col. 7 line 61, Col. 8 lines 67-68, Col. 9 lines 1-4 and 18-19, Col. 12 lines 47-59, “a first number of operations on a first portion of data” and “a second number of operations on a second portion of data” from claim 14 are merely an arbitrary number of operations that are performed for each portion up to a maximum of the total number of operations performed for each. Therefore, the examiner can interpret these two values to be different or the same.).
Consider claim 18, Matsumura et al. discloses the apparatus of claim 14, wherein the first number of operations are different than the second number of operations (Fig. 10 and 12, Col. 1 lines 25-28 and 44-48, Col. 2 lines 37-41 and 50-56, Col. 3 lines 17-23, Col. 7 line 61, Col. 8 lines 67-68, Col. 9 lines 1-4 and 18-19, Col. 12 lines 47-59, “a first number of operations on a first portion of data” and “a second number of operations on a second portion of data” from claim 14 are merely an arbitrary number of operations that are performed for each portion up to a maximum of the total number of operations performed for each. Therefore, the examiner can interpret these two values to be different or the same.).
Consider claim 19, Matsumura et al. discloses the apparatus of claim 14, wherein the first portion of logic stripes perform the first number of operations on a fourth portion of data moved from the array of memory cells to the first portion of logic stripes during a second time period (Fig. 10 and 12, Col. 1 lines 25-28 and 44-48, Col. 2 lines 37-41 and 50-56, Col. 3 lines 17-23, Col. 7 line 61, Col. 8 lines 67-68, Col. 9 lines 1-4 and 18-19, Col. 12 lines 47-59, Matsumura et al. teaches a system with a processor, memory array, I/O lines connected to sensing circuitry. Command are received, addition operations using a full adder (made of many add units) are performed and results returned. The carry output of one adder is the input to another adder and also the results of the fuller adder are sent to another functional block for use.).
Consider claim 20, Matsumura et al. discloses the apparatus of claim 19, wherein the second portion of logic stripes perform the second number of operations on a fifth portion of data moved from the array of memory cells to the second portion of logic stripes during the second time period (Fig. 10 and 12, Col. 1 lines 25-28 and 44-48, Col. 2 lines 37-41 and 50-56, Col. 3 lines 17-23, Col. 7 line 61, Col. 8 lines 67-68, Col. 9 lines 1-4 and 18-19, Col. 12 lines 47-59, Matsumura et al. teaches a system with a processor, memory array, I/O lines connected to sensing circuitry. Command are received, addition operations using a full adder (made of many add units) are performed and results returned. The carry output of one adder is the input to another adder and also the results of the fuller adder are sent to another functional block for use.).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136